 

Case 3:19-md-02885-MCR-GRJ Document 1754 Filed 04/13/21 Page 1 of 3
Case MDL No. 2885 Document 1232 Filed 04/13/21 Page 1 of 3

UNITED STATES JUDICIAL PANEL
on
MULTIDISTRICT LITIGATION

IN RE: 3M COMBAT ARMS EARPLUG
PRODUCTS LIABILITY LITIGATION MDL No. 2885

(SEE ATTACHED SCHEDULE)
CONDITIONAL TRANSFER ORDER (CTO ~104)

On April 3, 2019, the Panel transferred 8 civil action(s) to the United States District Court for the
Northern District of Florida for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 366 F.Supp.3d 1368 (J.P.M.L. 2019). Since that time, 1,648 additional action(s)
have been transferred to the Northern District of Florida, With the consent of that court, all such
actions have been assigned to the Honorable M. Casey Rodgers.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Florida and assigned to
Judge Rodgers.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the

Northern District of Florida for the reasons stated in the order of April 3, 2019, and, with the consent
of that court, assigned to the Honorable M. Casey Rodgers.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Florida. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7—day period, the stay will be continued until further order of the Panel.

 

 

FOR THE PANEL:
Inasmuch as no abjection is neg eee
pending at ths time, the CLL aA
Apr 13, 2024 c C
CLERK'S OFFICE John W. Nichols
MUCHOISTEGT I TGRTOML Clerk of the Panel

 

 

 

CERTIFIED A TRUE COPY
Jessica J. Lyublanovits, Clerk of Court

By ol nae Bresule

Jeputy Clerk”

 
Case 3:19-md-02885-MCR-GRJ Document 1754 Filed 04/13/21 Page 2 of 3
Case MDL No. 2885 Document 1232 Filed 04/13/21 Page 2 of 3

IN RE: 3M COMBAT ARMS EARPLUG

PRODUCTS LIABILITY LITIGATION

DIST DIV,

MINNESOTA

MN
MN
MN
MN
MN
MN
MN
MN
MN
MN
MN
MN
MN
MN
MN
MN
MN
MN
MN
MN
MN
MN

ooncnrceoeoc co cece ct TF TCO TCO TOM Oo oO oO Ooo Cll COlCcU CO CUmcUD Cm COC OULU mr OO LO

MDL No. 2885

SCHEDULE CTO-104 — TAG-ALONG ACTIONS

C.A.NO

 

21-00765
21—-00779
21-00799
21—00803
21--00804
21~-00805
21—-00806
21—-00809
21-00813
21-00814
21—00815
21-00816
21-00826
21-00829
21-00833
2.1--00834
21~-00835
21--00836
21-00839
21-00842
21-00843
2100844
21-00845
21—-00846
21—-00852
21—00853
21—-00855
21—-00856
21—-00857
21—00858
2100859
2100860

CASE CAPTION

Delk vy. 3M Company et al
Harris v. 3M Company et al
Madison v. 3M Company et al
Prus v. 3M Company et al
Riley v. 3M Company et al
Rodrigue v. 3M Company et al
Sericux v. 3M Company et al
Thomas v. 3M Company et al
Withrow v. 3M Company et al
York vy. 3M Company et al
Abney v. 3M Company et al
Alexander v. 3M Company et al
Carlson v. 3M Company et ail
Dean v. 3M Company et al
Fisher v. 3M Company et al
Follansbee v. 3M Company et al
Fontenot v. 3M Company et al
Ford et al v. 3M Company et al
Goodman v. 3M Company et al
Deluna v. 3M Company et al
Dodds v, 3M Company et al
Douglas v. 3M Company et al
Durocher v. 3M Company et al
Emeterio v. 3M Company et al
Hill v. 3M Company et al
Hoffman v. 3M Company et al
Jefferson v. 3M Company et ai
Johnson v. 3M Company et al
Kane v. 3M Company et al
Lee v. 3M Company et al
Lehman v. 3M Company et al
Leist v. 3M Company et al
Case 3:19-md-02885-MCR-GRJ Document 1754 Filed 04/13/21 Page 3 of 3
Case MDL No, 2885 Document 1232 Filed 04/13/21 Page 3of3

troprroroocdcdocovcovcococcccecacacrcc ccc acoeoco coo coo coo ooo

21-00861
21-00866
21-00867
21-00868
21-00869
21-00870
21-00871
21—-00872
21--00873
21-00874
21-00875
21—-00876
21—00877
21—-00878
21—-00879
21—00880
21-00886
21-00887
21-00888
21-00889
21-00890
21-00891
21—-00892
2 1-00893
21-00894
21—-00895
21—-00896
21-00897
21-00898
21-00899
21-00900
2400903
24+—00905
24—-90908
21-00909
24-O0910

Lockhart v. 3M Company et al
Lutz v. 3M Company et al
Marriott v. 3M Company et al
Mastrota v. 3M Company et al
May v. 3M Company et al
McDew v. 3M Company et al
McGee v. 3M Company et al
McGinnity v. 3M Company et al
McMillan v. 3M Company et al
MeMillan v. 3M Company et al
Miraflor v. 3M Company et al
Montfort v. 3M Company et al
Nguyen v. 3M Company et al
Nicosia v. 3M Company et al
Norwood v. 3M Company et al
Nunez v. 3M Company et al
Pestka v. 3M Company et al
Pilotin v. 3M Company et al
Portillo v. 3M Company et al
Reed v. 3M Company et al
Richars v. 3M Company et al
Robert v. 3M Company et al
Rocha v. 3M Company et al
Rose v. 3M Company et al
Rowe v. 3M Company et al
Sheaffer v. 3M Company et al
Thompson v, 3M Company et al
Valadez v. 3M Company et al
Wise v. 3M Company et al
Wosiak v. 3M Company et al
Zaragoza v. 3M Company et al

Adans-etaly 3M Comparyetal Opposed 4/13/21
Barhenretah. Mo C5empanyetat Opposed 4/13/21
Btiver-etaly-sh-eempanyet-at Opposed 4/13/21

Geelk-etah 3h Company-etal Opposed 4/13/21

Jacobs et-aty-3M Cempanyetal Opposed 4/13/21
